DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 12 January 2020.  The preliminary amendment to the claims filed on the same day has been entered.  Claims 1 – 20 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 6, 9 and 10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15 – 22 of copending Application No. 16/630,453 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim number from the co-pending Application #16/630,453
Claim number from the instant Application #16/630,454
Claim 15: A pressure sensor  comprising a housing connected to a compressor head, the housing comprising a piston movably mounted in a cylinder, the cylinder is fluidly connected to a high-pressure part of a hydraulic system of the compressor, wherein the piston is adapted to be moved in a first direction away from the compressor head by the pressure of the hydraulic fluid in the high-pressure part, the piston is thereby adapted to move a displacement member which is movably attached to the housing by one or more flexible suspensions, and wherein the piston is adapted to be moved in a second direction towards 


Claim 2: A pressure sensor according to claim 1, wherein the flexible suspensions are implemented as an array of bolts and springs.
Claim 17: A pressure sensor according to claim 15, wherein the pressure sensor further comprise a displacement sensor adapted to detect the distance of the movement of the displacement member.
Claim 3: A pressure sensor according to claim 1, wherein the pressure sensor further comprise a displacement sensor adapted to detect the distance of the movement of the displacement member.
Claim 18: A pressure sensor according to claim 15, wherein the displacement member and the piston is made of aluminum.
Claim 4: A pressure sensor according to claim 1, wherein the displacement member and the piston is made of aluminum.
Claim 19: A pressure sensor according to claim 15, wherein the center part of the displacement member which is in physical contact with the head of the piston is made of steel.
Claim 5: A pressure sensor according to claim 1, wherein the center part of the displacement member which is in physical contact with the head of the piston is made of steel

Claim 6: A pressure sensor according to claim 1, wherein the shape of the head of the piston is spherical and wherein the contact point of the displacement member to the piston is concave.
Claim 21: A pressure sensor according to claim 15, wherein the array of flexible suspensions is fastening the displacement member to the housing so that movement of the displacement member requires a hydraulic fluid pressure above a displacement pressure.
Claim 9: A pressure sensor according to claim 1, wherein the array of flexible suspensions is fastening the displacement member to the housing so that movement of the displacement member requires a hydraulic fluid pressure above a displacement pressure.
Claim 22: A pressure sensor according to claim 15, wherein the displacement sensor is a distance sensor.
Claim 10: A pressure sensor according to claim 1, wherein the displacement sensor is a distance sensor.



Claim Objections
Claims 3 and 19 are objected to because of the following informalities:
In Re Claim 3, the phrase “the pressure sensor further comprise” in Line 2 would be clearer if substituted with the phrase --the pressure sensor further comprises--.
In Re Claim 19, the phrase “a pressure sensor comprise a housing” in Line 2 would be clearer if substituted with the phrase --a pressure sensor comprising a housing--.
In Re Claim 19, the phrase “in fluidly connection” in Line 3 would be clearer if replaced with the phrase --in fluid connection--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 11, the claimed range of “at least 65 MPa” in Line 3 for pressurizing a gas is unbounded on the upper end, i.e. there is no upper bound.  There is no evidence in the specification that applicant had possession of an upper bound for the range.  The upper bound can be 1000 MPa or a million MPa.  For the extremely large values like a million, it is not clear how such an apparatus can be manufactured.
In Re Claim 20, the claimed range of “above 35 MPa” in Line 3 for pressurizing a gas is unbounded on the upper end, i.e. there is no upper bound.  There is no evidence in the specification that applicant had possession of an upper bound for the range.  The upper bound can be 1000 MPa or a million MPa.  For the extremely large values like a million, it is not clear how such an apparatus can be manufactured.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the phrase “the flexible suspension” in Line 9.  There is insufficient antecedent basis for this limitation in the claim because it is not 
In Re Claim 5, this claim recites the limitation "the head" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a head-- will be assumed instead.
In Re Claim 6, this claim recites the limitation "the head" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a head-- will be assumed instead.
In Re Claim 6, the phrase “the contact point of the displacement member to the piston is concave” in Lines 2 – 3 is not clear as to what it means.  For the purpose of prior art analysis, the phrase --a contact region between the displacement member and the piston is curved-- will be assumed instead.
In Re Claim 7, this claim recites the phrase “the hydraulic fluid distribution plate” in Lines 2 – 3.  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis, the phrase --a hydraulic fluid distribution plate-- will be assumed instead.
In Re Claim 7, this claim recites the phrase “the lower compressor head” in Line 3.  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis, the phrase --a lower compressor head-- will be assumed instead.
In Re Claim 8, this claim recites the phrase “the cylinder end” in Line 2.  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis, the phrase --a cylinder end-- will be assumed instead.
In Re Claim 8, the phrase “is closed leaving only an opening” in Lines 2 – 3 is contradictory and is therefore indefinite.  For the purpose of prior art analysis, the phrase --is closed except for an opening-- will be assumed instead.
In Re Claim 10, this claim recites the phrase “the displacement sensor” in Line 1.  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis, the phrase --a displacement sensor-- will be assumed instead.
In Re Claim 13, this claim recites the limitation "the high-pressure part" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a high pressure part-- will be assumed instead at the first occurrence of the phrase in Line 3.
In Re Claim 13, the phrase “a valve” in Line 8 does not clearly distinguish over “an output valve” in Line 7 and is therefore indefinite.  For the purpose of prior art analysis, the phrases --a first valve-- and --a second output valve-- respectively will be assumed instead.
In Re Claim 15, this claim recites the limitation "the established potential" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the established pressure potential-- will be assumed instead.
In Re Claim 15, this claim recites the limitation "the valve" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a first valve-- will be assumed instead.
In Re Claim 15, this claim recites the limitation "the potential of injection" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (PG Pub US 20030031565 A1) in view of Leathers (US Patent 4,527,430 A).

In Re Claim 1, Figure 2 of Kleibrink discloses a pressure sensor (10) comprising a housing (the sensor must have a casing) connected to a compressor head (1) of a diaphragm compressor (Figure 2), the compressor head has a high pressure part (paragraph [0019]: “oil space”) of a hydraulic system (paragraph [0003]) of the 
However, Kleibrink is silent with regards to the details of the pressure sensor.
Nevertheless, Leathers discloses a pressure sensor (Figure 1) comprising a housing (10), the housing (10) comprising a piston (12) movably mounted in a cylinder (11), wherein the piston (12) is adapted to be moved in a first direction away (from bottom to the top of Figure 1) from a head (37) by the pressure of a fluid in a high-pressure part (Column 3, Line 57: “transfer line”), the piston (12) is thereby adapted to move a displacement member (15, 13, 14) which is movably attached to the housing (10) by one or more flexible suspensions (24), and wherein the piston (12) is adapted to be moved in a second direction (from top to bottom in Figure 1) towards the head (37) by the one or more flexible suspensions (24) via the displacement member (15, 13, 14) (Column 3, Lines 22 - 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the pressure sensor of Leathers as the pressure sensor of Kleibrink because it is not sensitive to slight movements and it is not affected by wide variations of temperature (Column 1, Lines  49 – 52 of Leathers).  Compressors such as the one disclosed by Kleibrink are subject to vibrations which would induce slight movements which would not affect the sensor of Leathers.

In Re Claim 3, Kleibrink and Leathers discloses all the limitations of Claim 1, and Leathers further teaches the pressure sensor (Figure 1) further comprises a 
	
In Re Claim 7, Kleibrink and Leathers discloses all the limitations of Claim 1, and Kleibrink further teaches the pressure sensor (10) is connected to a hydraulic fluid distribution plate or a lower compressor head (1 as depicted in Figure 2).

In Re Claim 8, Kleibrink and Leathers discloses all the limitations of Claim 1, although Kleibrink does not disclose a cylinder, displacement member and piston, however, Leathers further teaches a cylinder end (lower portion of 10) towards the displacement member (15, 13, 14) is closed except for an opening (20) through which the piston (portion 16 of 12) can obtain mechanical contact (as depicted in Figure 1) with the displacement member (15, 13, 14).

In Re Claim 9, Kleibrink and Leathers discloses all the limitations of Claim 1, although Kleibrink does not disclose the flexible suspensions, however, Leathers further teaches that the array of flexible suspensions (24) is fastening the displacement member (15, 13, 14) to the housing (portion 19 of 11) so that movement of the displacement member (15, 13, 14) requires a hydraulic fluid pressure above a displacement pressure (the applied force must overcome friction and other inefficiencies/losses, so it must be greater than the resulting fluid pressure).

In Re Claim 10, Kleibrink and Leathers discloses all the limitations of Claim 1, although Kleibrink does not disclose a distance sensor, however, Leathers further teaches a displacement sensor (25) is a distance sensor (because it measures the distance that the piston travels - see Column 3, Lines 25 – 26).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (PG Pub US 20030031565 A1) in view of Leathers (US Patent 4,527,430 A) and further in view of Sturman (US Patent 3,743,266 A).
In Re Claim 2, Kleibrink and Leathers discloses all the limitations of Claim 1, and Leathers further teaches that the flexible suspensions (24) are implemented as an array of springs (Column 4, Lines 34 – 37 discloses Belleville type springs).  However, Leathers does not disclose bolts as claimed.
Nevertheless, Sturman teaches an array of Belleville springs (12) that are mounted via an array of retaining bolts (22, there are two depicted) as stated in Column 4, Lines 36 – 37.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the array of bolts as taught by Sturman in conjunction with the Belleville springs of Kleibrink / Leathers for the purpose of retaining the springs.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (PG Pub US 20030031565 A1) in view of Leathers (US Patent 4,527,430 A) and further in view of Gamon (PG Pub US 20130291645 A1).

In Re Claim 4, Kleibrink and Leathers discloses all the limitations of Claim 1, however, they do not disclose that the displacement member and piston are made of aluminum.
Nevertheless, Gamon discloses a displacement member (14 - smaller diameter portion) and piston (14 – larger diameter) that are made of aluminum (paragraph [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the displacement member and piston of Kleibrink / Leathers from aluminum as taught by Gamon since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

In Re Claim 5, Kleibrink and Leathers discloses all the limitations of Claim 1, however, they do not disclose that the center part of the displacement member which is in physical contact with a head of piston is made of steel.
Nevertheless, Gamon discloses a displacement member (14 - smaller diameter portion) and piston (14 – larger diameter) that are made of steel (paragraph [0025]).  Therefore, the center part of the displacement member (which is a portion of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the displacement member (including the center part) and piston of Kleibrink / Leathers from steel as taught by Gamon since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (PG Pub US 20030031565 A1) in view of Leathers (US Patent 4,527,430 A) and further in view of Hansson (US Patent 5,703,334 A).
In Re Claim 6, Kleibrink and Leathers discloses all the limitations of Claim 1, however, they do not disclose that the head of the piston is spherical and the contact region is curved.
Nevertheless, Figure 1 of Hansson discloses a displacement member (5) and piston (8), wherein the shape of the head of the piston (8) is spherical (Column 2, Lines 50 - 54) and wherein a contact region between the displacement member (5) and the piston (8) is curved (intermediate portion between 5 and 8 in Figure 1 is curved towards 8, the intermediate portion reads on a contact region as best understood).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the shape of the head of the .


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (PG Pub US 20030031565 A1) in view of Leathers (US Patent 4,527,430 A) and further in view of Mao (PG Pub US 20030089117 A1).

In Re Claim 11, Kleibrink and Leathers discloses all the limitations of Claim 1, although Kleibrink discloses a diaphragm compressor, however, Leathers and Kleibrink do not disclose that the diaphragm compressor is used for compressing hydrogen gas to a pressure of at least 65 MPa.
Nevertheless, Mao discloses that a diaphragm compressor (paragraph [0045]) is used for compressing hydrogen gas (paragraph [0007], Lines 2 - 3) in a high-pressure storage (paragraph [0007], Line 1) of a hydrogen refueling station (paragraph [0006]: “source of fuel”) to a pressure of at least 65 MPa (paragraph [0045], Lines 7 – 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the diaphragm compressor of Kleibrink / Leathers to compress hydrogen gas to a pressure of at least 65 MPa as taught by Mo for purpose of providing a promising source of fuel (paragraph [0006] of Mao) which requires hydrogen gas to be compressed to a pressure of 200 MPa.

In Re Claim 20, Kleibrink and Leathers discloses all the limitations of Claim 1, however, they do not disclose that the diaphragm compressor is used for pressurizing hydrogen gas above 35 MPa.
Nevertheless, Mao discloses that a diaphragm compressor (paragraph [0045]) is used for pressurizing hydrogen gas (paragraph [0007], Lines 2 - 3) in a high-pressure storage (paragraph [0007], Line 1) of a hydrogen refueling station (paragraph [0006]: “source of fuel”) to a pressure above 35 MPa (paragraph [0045], Lines 7 – 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the diaphragm pump of Kleibrink / Leathers as a diaphragm compressor that pressurizes hydrogen gas to pressures above 35 MPa as taught by Mao for purpose of providing a promising source of fuel (paragraph [0006] of Mao).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (PG Pub US 20030031565 A1) in view of Leathers (US Patent 4,527,430 A) and in view of Laessle (PG Pub US 20100158716 A1) and further in view of Uchida (PG Pub US 20170059089 A1).
In Re Claim 12, Kleibrink and Leathers discloses all the limitations of Claim 1, however, they do not disclose that the compressor has an oblong shaped chamber (the pumping chamber of Kleibrink is shown in cross section therefore the shape of the pumping chamber is not disclosed).
Nevertheless, paragraph [0077] and Figure 5 of Laessle discloses a compressor (214, 212, when the process fluid is air the pump is a compressor) that has an oblong shaped chamber (214, see paragraph [0077]: “elongated form of the pumping chamber”)(see Figure 3).
It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the pumping chamber of the diaphragm compressor of Kleibrink / Leathers such that it has an oblong shape as taught by Laessle, since applicant has not disclosed that different shapes of the pumping chamber solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different shapes for the pumping chamber. 
However, Kleibrink, Leathers and Laessle do not disclose that the compressor is utilized to increase the hydrogen pressure from a first pressure in a first hydrogen storage to a second pressure in a second hydrogen storage.
Nevertheless, Uchida discloses a hydrogen fueling station (Figure 1) comprising a first hydrogen storage (1) and a second hydrogen storage (either 21 or 22 or 23) and a compressor (10) moving hydrogen in a first pressure (20 MPa stated in paragraph [0030]) of the first hydrogen storage (1) to a second pressure (40 MPa, 60 MPa, 80 MPa in paragraph [0031]) in the second hydrogen storage (either 21 or 22 or 23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the compressor of Leathers / Kleibrink / Laessle to increase the hydrogen pressure from a first pressure in a first hydrogen storage to a second pressure in a second hydrogen storage as taught by .


Claims 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Velde (PG Pub US 20110189029 A1) in view of Otsuki (PG Pub US 20160115850 A1).

In Re Claim 13, Velde discloses a method of controlling the peak pressure (the pressure of hydraulic fluid in chamber 121 at the end of a single stroke, this relates to a specific position of the diaphragm which is part of the pressure measurement process – see paragraph [0040]) of a high pressure part (950, 918, 121) of a hydraulic system (Figure 9) of a diaphragm compressor for pressurizing a gas (paragraph [0031] discloses a “diaphragm pump”, the cited diaphragm pump is capable of use as a compressor because a compressor is a type of pump where the pumped fluid is a gas, the type of fluid being pumped is an intended use for the pump which does not structurally distinguish over the prior art because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. –  Ex parte Masham, 2 USPQ2d 1647 (1987)), the diaphragm compressor comprising - an injection assembly (958, 954) forming part of a hydraulic fluid path (paragraph [0067] states supplying hydraulic fluid to hydraulic fluid chambers 121 which implies a path) between a low- pressure part (170, 172, 162, 164, 166) of the 
However, Velde does not disclose the first valve.
Nevertheless, with reference to Figure 3, Otsuki teaches a method comprising the first valve (84 is described as a proportional valve, where the degree of opening of the valve is controlled by a controller in order to adjust the flow rate of pump 82’s output). The injection pump (82) is establishing the pressure potential of injection of hydraulic fluid in the injection assembly (82, 84) when the valve (84) is closed (none of the pump output is bypassed when the valve is closed, i.e. suction flow rate and discharge flow rate are equal – paragraph [0055] and Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the adjustment valve of Otsuki in a bypass conduit from injection pump of Velde for the purpose of controlling the flow rate of the pump thus adding versatility to the controller.  As stated in paragraph [0057] of Otsuki, the flow rate can be controlled by merely controlling valve (84), so the pump of Velde does not have to be shut down when leakage volume compensation is not needed and restarted when leakage volume compensation is needed.  This also reduces the likelihood of fluctuations because the pump speed is fixed (Otsuki paragraph [0057] states that the pump 82 can be fixed to, for instance, a rated 

In Re Claim 14, Velde and Otsuki disclose all the limitations of Claim 13, and Velde further discloses that the pressure potential of injection of hydraulic fluid is established in the injection assembly (958, 954) (the injection pump 958 would have to overcome the pressure in conduit 950 to open the check valve 954, therefore it would have to establish the pressure potential as claimed).

In Re Claim 15, Velde and Otsuki disclose all the limitations of Claim 13, and Velde further discloses that the amount of hydraulic fluid injected into the high-pressure part (950, 918, 121) in a compression cycle (i.e. a combination of the suction stroke and compression stroke of the diaphragm) is determined by the established pressure potential of injection of hydraulic fluid (paragraph [0012] discloses providing a volume of hydraulic fluid to the at least one hydraulic fluid chamber in response to the pressure difference measured, wherein the potential is established when the injection pump 958 operates to compensate for the leaked volume), wherein the pressure potential of injection (a pressure potential is established when the injection pump 958 operates to compensate for the leaked volume) of hydraulic fluid is controlled based on the pressure difference between the pressure represented by the feedback signal and the peak pressure target value (paragraph [0055] states that the pump may be controlled to add 

In Re Claim 16, Velde and Otsuki disclose all the limitations of Claim 13, and Velde further discloses that the pressure is increased (upon compensation of the lost hydraulic fluid due to leak) during a plurality of compression cycles (Figure 4 shows a compression cycle “Pumping Stroke”) following the compression cycle during which the feedback signal (from sensor 138) representing the pressure of the high-pressure part (950, 918, 121) was below the peak pressure target value (Figure 8 and paragraph [0055] teach that unless the increase in pressure differential due to leakage loss exceeds the upper setpoint 808, there is no addition of hydraulic fluid.  This implies that the addition is done in subsequent compression cycles after the first leakage loss is detected.  The addition / compensation was not done in the compression cycle when the leakage loss is first detected because the pressure differential was below the upper setpoint 808.  The leakage loss would continue in subsequent cycles until the pressure differential exceeds the upper setpoint 808 and is compensated for by the addition of hydraulic fluid).

In Re Claim 17, Velde and Otsuki disclose all the limitations of Claim 13, and Velde further discloses that the feedback signal (from sensor 138) representing the pressure in the high-pressure part (950, 918, 121) is measured in each compression cycle (Figure 4 shows a compression cycle “Pumping Stroke”) (paragraph [0040] states that the end of the suction stroke is when the pressure differential is determined by the pressure sensor 138; since the end of the suction stroke is the beginning of the compression stroke, the pressure differential is determined in each compression cycle).

In Re Claim 18, Velde and Otsuki disclose all the limitations of Claim 13, and Velde further discloses the controller (132) is controlling the potential of injection of hydraulic fluid so that the pressure in the high-pressure part (950, 918, 121) is always above a reference potential (pressure at the outlet 126; since the sensor measures differential pressure between 126 and 125, the pressure of hydraulic fluid must be greater than pressure of the process fluid in order to effect pumping) which is equal to or higher than the inlet pressure of the gas (the pressure at 126 must be greater than pressure at inlet 118 since 126 is the outlet of the diaphragm compressor).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Velde (PG Pub US 20110189029 A1) in view of Otsuki (PG Pub US 20160115850 A1) and further in view of Veilleux (PG Pub US 20180283284 A1).
In Re Claim 19, Velde and Otsuki disclose all the limitations of Claim 13, although Velde discloses a differential pressure sensor (138) which is mounted to the 
Nevertheless, Veilleux discloses a differential pressure sensor (50) comprising a housing (60) mounted to the high-pressure part (outlet line of pump 22 via feed line 80) in which a cylinder (70) with a piston (100) in fluid connection with the hydraulic fluid of the high-pressure part (outlet line of pump 22 via feed line 80) is located, a displacement member (102) and a displacement sensor (62), wherein the pressure of the hydraulic fluid in the high- pressure part (outlet line of pump 22 via feed line 80) is physically displacing a displacement member (102) (paragraph [0029] states that the signal indicative of displacement of the piston rod 102 relative to the coil assembly 62 is interpreted by the controller 28 as the differential pressure) and wherein the size of the displacement is measured by a displacement sensor (paragraph [0029] states that the coil assembly 62 provides a signal indicative of displacement of the piston rod 102).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the differential pressure sensor of Veilleux as the differential pressure sensor of Velde / Otsuki because the signal provided is less susceptible to pressure ripples or pressure oscillations caused by the pumps that pressurize the fluid in the fluid control system (paragraph [0029] of Veilleux).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to Applicant’s disclosure.  Miura (PG Pub US 20070089382 A1) teaches in paragraph [0004] that “It is possible to use such a diaphragm compressor as a hydrogen gas compressor for a fuel cell electric vehicle in the case of a small flow rate at a discharge pressure up to about 35 MPa”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746